DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
Response to Amendment
In response to the amendment received January 22, 2019:
Claims 52-55, 57-59, 64-70, and 72 are pending with claim 66 withdrawn as being drawn to an unelected invention.
The Declaration under 37 CFR 1.132 filed January 19, 2022 is insufficient to overcome the rejection of the claims based upon US 2011/0229769 (Ihara et al.) as set forth in the last Office action because:  it does not show that LiFSI and LiTFSI are not equivalent electrolyte salts, does not show unexpected results, and is not commensurate in scope with the claims.  See response to arguments section below for full details.  (Note: Although Examiner does not find the arguments to US 2009/0305132 (Gauthier et al.) persuasive – specifically the fact that known lithium salts used in electrolytes would be obvious over one another, just because the 
The previous 112 rejections are withdrawn in light of the amendment.
Portions of the previous prior art rejection are maintained.  However, new references rendering obvious the use of lithium bis(fluorosulfonyl)imide is relied upon.
Claim Objections
Claims 52, 59, 64, and 70 are objected to because of the following informalities:  reciting both “one or more” and “or mixtures thereof” regarding a list. Having both types of claim language is unnecessary. See claim 52 lines 11-12, claim 59 lines 11-12, claim 64, lines 9-10, claim 70, lines 10-11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52-55, 58-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0229769 (Ihara et al.) in view of US 2012/0258357 (Kim).
	As to claim 52, Ihara et al. teach of an electrolyte mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. 6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carbonates) (para 0053).  (Thus, the above electrolyte “consisting essentially of” has been met.)
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	Kim teaches salt mixtures for electrolytes, particularly the mixture of LiFSI with LiPF6 (para 0010, 0013, 0079).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Kim) being preferable to LiTFSI (Ihara et al.) at low temperatures, and that a higher conductivity is achieved when LiFSI and LiPF6 are mixed, rather than LiTFSI and LiPF6 (in Ihara et al.) are mixed, as the ion conductivity of LiFSI and LiPF6 are higher than LiTFSI (para 0069-0070, 0079).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve improved low temperature output and high temperature characteristics (para 0016, 0070, 0079).  Therefore it would have been obvious to one having ordinary skill in the art at the 6 (as appreciated in Kim) (as opposed to LiTFSI in combination with LiPF6 , which is within the teaching of Ihara et al., thus replacing the LiTFSI in Ihara et al. with LiFSI to achieve the combination of LiFSI and LiPF6 as taught by Kim) in order to achieve improved low temperature output and high temperature characteristics.
	As to claim 53, the mixture to claim 25 wherein R1 and R2 are F has been rendered obvious (as in line with elected species 2 subspecies a and species 3 subspecies a).  See the rejection to claim 52 for full details incorporated herein but not reiterated herein for brevity’s sake.  
	As to claims 54-55, Ihara et al. teach that their lithium salts (nitrogen-containing organic, applicable to claimed formula 1), fluorine-containing inorganic salt, and other salt (including sulfonyls, in combination, applicable to the other claimed salt) are added in an amount of 0.3 mol/kg-3.0 mol/kg, wherein the nitrogen-containing anion is in 0.001-0.5 mol/kg and in relationship with the fluorine-containing inorganic anion from 0.001-0.5 mol per 1 mol (para 0048-0049, 0085-0087).  This amount/ratio provides good ion mobility, chemical stability, resulting in a battery with superior cycle characteristics, storage characteristic, and load characteristics (para 0048-0049, 0085-0087).  Although these amounts are not directly comparable to the 1-99% weight of each lithium salt present (as required by claim 54) or more specifically 5-95% weight of each lithium salt present (as required by claim 55) (as molal concentrations are given, and anion relationships are given), this is a general teaching that the amounts of lithium salts are a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II).
	As to claim 57, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
	As to claim 58, the mixture of claim 52 has been rendered obvious (see the rejection to claim 52 for full details, incorporated herein but not reiterated in full herein for brevity’s sake.)  Core portions of the rejection are reiterated for clarity’s sake.
Pertinent portion of the rejection to claim 52 that is reiterated in claim 58: 
	Ihara et al. teach of an electrolyte mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion 6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).  
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	Kim teaches salt mixtures for electrolytes, particularly the mixture of LiFSI with LiPF6 (para 0010, 0013, 0079).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Kim) being preferable to LiTFSI (Ihara et al.) at low temperatures, and that a higher conductivity is achieved when LiFSI and LiPF6 are mixed, rather than LiTFSI and LiPF6 (in Ihara et al.) are mixed, as the ion conductivity of LiFSI and LiPF6 are higher than LiTFSI (para 0069-0070, 0079).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve improved low temperature output and high temperature characteristics (para 0016, 0070, 0079).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use LiFSI in combination with LiPF6 (as appreciated in Kim) (as opposed to LiTFSI in combination with LiPF6 , which is within the teaching of Ihara et al., thus replacing the LiTFSI in Ihara et al. with LiFSI to achieve the 6 as taught by Kim) in order to achieve improved low temperature output and high temperature characteristics.
Additional portion of claim 58:
	The combination does not specifically teach the mixture consists of the above salts. 
	Since Ihara teaches the presence of solvents (e.g. see para 0172 which has the salts in solvents), the electrolyte would not consist of the salts.  However, the claimed invention would still be obvious.  
	Although Ihara et al. is not clear that multiple salts, if present, are mixed prior to mixing with a solvent (e.g. see para 0172), to meet the “consists of” limitation.  However, it would be obvious to mix the salts to achieve the claimed mixture consisting of prior to mixing with the solvent, as this is a mere change in sequence of adding ingredients (as adding salts together prior to adding them to a solvent to achieve an electrolyte, or adding salts to a solvent to achieve an electrolyte would yield the same electrolyte with the only difference being the sequence in which they are added), which has been held by the Office to be obvious.  See MPEP 2144.04(IV)(C).
	As to claim 59, Ihara et al. teach an electrolyte (and associated method of making) including a mixture of salts including one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element 6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts) (thus meeting “consisting essentially of” regarding the salt mixture).  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carbonates) (para 0053).  Although Ihara et al. is not clear that multiple salts, if present, are mixed prior to mixing with a solvent (e.g. see para 0172), it would be obvious to mix the salts to achieve the claimed mixture consisting essentially of prior to mixing with the solvent, as this is a mere change in sequence of adding ingredients (as adding salts together prior to adding them to a solvent to achieve an electrolyte, or adding salts to a solvent to achieve an electrolyte would yield the same electrolyte with the only difference being the sequence in which they are added), which has been held by the Office to be obvious.  See MPEP 2144.04(IV)(C).”  Accordingly, dissolving the mixture (only having the salts) in a solvent is rendered obvious.  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carbonates) (para 0053).  (Thus, the above electrolyte “consisting essentially of” has been met.)
1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	Kim teaches salt mixtures for electrolytes, particularly the mixture of LiFSI with LiPF6 (para 0010, 0013, 0079).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Kim) being preferable to LiTFSI (Ihara et al.) at low temperatures, and that a higher conductivity is achieved when LiFSI and LiPF6 are mixed, rather than LiTFSI and LiPF6 (in Ihara et al.) are mixed, as the ion conductivity of LiFSI and LiPF6 are higher than LiTFSI (para 0069-0070, 0079).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve improved low temperature output and high temperature characteristics (para 0016, 0070, 0079).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use LiFSI in combination with LiPF6 (as appreciated in Kim) (as opposed to LiTFSI in combination with LiPF6 , which is within the teaching of Ihara et al., thus replacing the LiTFSI in Ihara et al. with LiFSI to achieve the combination of LiFSI and LiPF6 as taught by Kim) in order to achieve improved low temperature output and high temperature characteristics.
	As to claim 64, Ihara et al. teach of a mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Since Ihara et al. teaches a combination of lithium salts, this 
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	Kim teaches salt mixtures for electrolytes, particularly the mixture of LiFSI with LiPF6 (para 0010, 0013, 0079).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Kim) being preferable to LiTFSI (Ihara et al.) at low temperatures, and that a higher conductivity is achieved when LiFSI and LiPF6 are mixed, rather than LiTFSI and LiPF6 (in Ihara et al.) are mixed, as the ion conductivity of LiFSI and LiPF6 are higher than LiTFSI (para 0069-0070, 0079).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve improved low temperature output and high temperature characteristics (para 0016, 0070, 0079).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use LiFSI in combination with LiPF6 (as appreciated in Kim) (as opposed to LiTFSI in combination with LiPF6 , which is within the teaching of Ihara et al., thus replacing the LiTFSI in Ihara et al. with LiFSI to achieve the combination of LiFSI and LiPF6 as taught by Kim) in order to achieve improved low temperature output and high temperature characteristics.
1 and R2 are F has been rendered obvious (as in line with elected species 2 subspecies a and species 3 subspecies a).  See the rejection to claim 64 for full details incorporated herein but not reiterated herein for brevity’s sake.  
	As to claims 67, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
	As to claims 68-69, Ihara et al. teach that their lithium salts (nitrogen-containing organic, applicable to claimed formula 1), and other salt (including sulfonyls, in combination, applicable to the other claimed salt) are added in an amount of 0.3 mol/kg-3.0 mol/kg, wherein the nitrogen-containing anion is in 0.001-0.5 mol/kg and in relationship with the fluorine-containing inorganic anion from 0.001-0.5 mol per 1 mol (para 0048-0049, 0085-0087).  This amount/ratio provides good ion mobility, chemical stability, resulting in a battery with superior cycle characteristics, storage characteristic, and load characteristics (para 0048-0049, 0085-0087).  Although these amounts are not directly comparable to the 1-99% weight of each lithium salt present (as required by claim 54) or more specifically 5-95% weight of each lithium salt present (as required by claim 55) (as molal concentrations are given, and anion relationships are given), this is a general teaching that the amounts of lithium salts are a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 1-99% weight of each lithium salt present (as required by claim 68) or more specifically 5-95% weight of each lithium salt present (as required by claim 69), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II).
	As to claim 70, Ihara et al. teach an electrolyte (and associated method of making) including a mixture of salts including one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carboantes) (para 0053).  Although Ihara et al. is not clear that multiple salts, if present, are mixed 
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	Kim teaches salt mixtures for electrolytes, particularly the mixture of LiFSI with LiPF6 (para 0010, 0013, 0079).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Kim) being preferable to LiTFSI (Ihara et al.) at low temperatures, and that a higher conductivity is achieved when LiFSI and LiPF6 are mixed, rather than LiTFSI and LiPF6 (in Ihara et al.) are mixed, as the ion conductivity of LiFSI and LiPF6 are higher than LiTFSI (para 0069-0070, 0079).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve improved low temperature output and high temperature characteristics (para 0016, 0070, 0079).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use LiFSI in combination with LiPF6 (as appreciated in Kim) (as opposed to LiTFSI in combination with LiPF6 , which is within the 6 as taught by Kim) in order to achieve improved low temperature output and high temperature characteristics.
	As to claims 72, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
Claims 52-55, 58-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0229769 (Ihara et al.) in view of US 2004/0106047 (Mie et al.).
	As to claim 52, Ihara et al. teach of an electrolyte mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, 
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	Mie et al. teaches salt mixtures for electrolytes, particularly the mixture of LiFSI with a second salt, such as LiPF6 (para 0011, 0016, 0058).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Mie et al.) being preferable to LiTFSI (Ihara et al.) due to having lower conductivity and corroding aluminum current collectors (para 0007).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve stable high temperature characteristics (para 0007, 0010, 0023).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use LiFSI in combination with LiPF6 (as appreciated in Mie et al.) (as opposed to LiTFSI in combination with LiPF6 , which is within the teaching of Ihara et al., thus replacing the LiTFSI in Ihara et al. with LiFSI to achieve the combination of LiFSI and LiPF6 as taught by Mie et al.) in order to achieve improved high temperature characteristics.
	As to claim 53, the mixture to claim 25 wherein R1 and R2 are F has been rendered obvious (as in line with elected species 2 subspecies a and species 3 subspecies a).  See the rejection to claim 52 for full details incorporated herein but not reiterated herein for brevity’s sake.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II).
	As to claim 57, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
	As to claim 58, the mixture of claim 52 has been rendered obvious (see the rejection to claim 52 for full details, incorporated herein but not reiterated in full herein for brevity’s sake.)  Core portions of the rejection are reiterated for clarity’s sake.
Pertinent portion of the rejection to claim 52 that is reiterated in claim 58: 
	Ihara et al. teach of an electrolyte mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).  
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
6 (para 0011, 0016, 0058).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Mie et al.) being preferable to LiTFSI (Ihara et al.) due to having lower conductivity and corroding aluminum current collectors (para 0007).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve stable high temperature characteristics (para 0007, 0010, 0023).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use LiFSI in combination with LiPF6 (as appreciated in Mie et al.) (as opposed to LiTFSI in combination with LiPF6 , which is within the teaching of Ihara et al., thus replacing the LiTFSI in Ihara et al. with LiFSI to achieve the combination of LiFSI and LiPF6 as taught by Mie et al.) in order to achieve improved high temperature characteristics.
Additional portion of claim 58:
	The combination does not specifically teach the mixture consists of the above salts. 
	Since Ihara teaches the presence of solvents (e.g. see para 0172 which has the salts in solvents), the electrolyte would not consist of the salts.  However, the claimed invention would still be obvious.  
	Although Ihara et al. is not clear that multiple salts, if present, are mixed prior to mixing with a solvent (e.g. see para 0172), to meet the “consists of” limitation.  However, it would be obvious to mix the salts to achieve the claimed mixture consisting of prior to mixing with the solvent, as this is a mere change in sequence of adding ingredients (as 
	As to claim 59, Ihara et al. teach an electrolyte (and associated method of making) including a mixture of salts including one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts) (thus meeting “consisting essentially of” regarding the salt mixture).  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carbonates) (para 0053).  Although Ihara et al. is not clear that multiple salts, if present, are mixed prior to mixing with a solvent (e.g. see para 0172), it would be obvious to mix the salts to achieve the claimed mixture consisting essentially of prior to mixing with the solvent, as this is a mere change 
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	Mie et al. teaches salt mixtures for electrolytes, particularly the mixture of LiFSI with a second salt, such as LiPF6 (para 0011, 0016, 0058).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Mie et al.) being preferable to LiTFSI (Ihara et al.) due to having lower conductivity and corroding aluminum current collectors (para 0007).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve stable high temperature characteristics (para 0007, 0010, 0023).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use LiFSI in combination with LiPF6 (as appreciated in Mie et al.) (as opposed to LiTFSI in combination with LiPF6 , which is within the teaching of Ihara et al., thus replacing the 6 as taught by Mie et al.) in order to achieve improved high temperature characteristics.
	As to claim 64, Ihara et al. teach of a mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Since Ihara et al. teaches a combination of lithium salts, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).   Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carbonates) (para 0053).
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	Mie et al. teaches salt mixtures for electrolytes, particularly the mixture of LiFSI with a second salt, such as LiPF6 (para 0011, 0016, 0058).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Mie et al.) being preferable to LiTFSI (Ihara et al.) due to having lower conductivity and corroding aluminum current collectors (para 0007).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve stable high temperature characteristics (para 0007, 0010, 0023).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable 6 (as appreciated in Mie et al.) (as opposed to LiTFSI in combination with LiPF6 , which is within the teaching of Ihara et al., thus replacing the LiTFSI in Ihara et al. with LiFSI to achieve the combination of LiFSI and LiPF6 as taught by Mie et al.) in order to achieve improved high temperature characteristics.
	As to claim 65, the mixture to claim 64 wherein R1 and R2 are F has been rendered obvious (as in line with elected species 2 subspecies a and species 3 subspecies a).  See the rejection to claim 64 for full details incorporated herein but not reiterated herein for brevity’s sake.  
	As to claims 67, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
	As to claims 68-69, Ihara et al. teach that their lithium salts (nitrogen-containing organic, applicable to claimed formula 1), and other salt (including sulfonyls, in combination, applicable to the other claimed salt) are added in an amount of 0.3 mol/kg-3.0 mol/kg, wherein the nitrogen-containing anion is in 0.001-0.5 mol/kg and in relationship with the fluorine-containing inorganic anion from 0.001-0.5 mol per 1 mol (para 0048-0049, 0085-0087).  This amount/ratio provides good ion mobility, chemical stability, resulting in a battery with superior cycle characteristics, storage characteristic, and load characteristics (para 0048-0049, 0085-0087).  Although these amounts are not directly comparable to the 1-99% weight of each lithium salt present (as required by claim 54) or more specifically 5-95% weight of each lithium salt present (as required by claim 55) (as molal concentrations are given, and anion relationships are given), this is a general teaching that the amounts of lithium salts are a result effective variable.  It would In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II).
	As to claim 70, Ihara et al. teach an electrolyte (and associated method of making) including a mixture of salts including one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this 
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	Mie et al. teaches salt mixtures for electrolytes, particularly the mixture of LiFSI with a second salt, such as LiPF6 (para 0011, 0016, 0058).  Additionally, specific salt natures and combinations are recognized, such as LiFSI (Mie et al.) being preferable to LiTFSI (Ihara et al.) due to having lower conductivity and corroding aluminum current collectors (para 0007).  The motivation for using LiFSI in combination with LiPF6 (as opposed to LiTFSI in combination with LiPF6) is to achieve stable high temperature characteristics (para 0007, 0010, 0023).  Therefore it would have been obvious to one 6 (as appreciated in Mie et al.) (as opposed to LiTFSI in combination with LiPF6 , which is within the teaching of Ihara et al., thus replacing the LiTFSI in Ihara et al. with LiFSI to achieve the combination of LiFSI and LiPF6 as taught by Mie et al.) in order to achieve improved high temperature characteristics.
	As to claims 72, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. 
	Note: Although Examiner does not find the arguments to US 2009/0305132 (Gauthier et al.) persuasive – specifically the fact that known lithium salts used in electrolytes would be obvious over one another, just because the known salts are used in an electrode (in light of the fact that para 0115 acknowledges the salts are known electrolyte salts), a different secondary reference, wherein the known salts are used in the electrolyte is provided to further prosecution.  Accordingly, the arguments on p 11 to the middle of p16 of the remarks and sections 11-13 of the January 19, 2022 declaration are not persuasive, as they are not directed towards the rejection of record.
	Regarding the remarks starting the middle of p 16 to p 18 and sections 14-15 of the January 19, 2022 declaration, Applicant argues that electrolyte compositions 1-3 (fitting claimed invention) are unexpectedly capable of producing surprisingly higher ionic 
	Examiner respectfully disagrees.  Although different results are seen, nothing is established as unexpected and significant, as required by MPEP 716.02(b).  Specifically MPEP 716.02(b)(I) requires applicants to explain the data.  This has not been set forth by Applicant. For example, it is unclear how the ionic conductivity of electrolyte composition 2 (claimed) and electrolyte composition 4 (Ihara et al.) are unexpectedly different, as the difference in ionic conductivity is only a 4.4% difference, which does not appear to be significantly different, especially when the difference in ionic conductivity of composition 1 and composition 2 (both falling within the claim language) is 14.4%.  Accordingly, no unexpected results have been shown or established by Applicant.  Additionally, MPEP 716.02(c)(II) sets forth that expected results are evidence of obviousness.  Both Kim and Mie set forth that LiFSI (claimed) has a higher ion conductivity than LiTFSI (Ihara) (Kim para 0079; Mie et al. para 0022), thus having a higher conductivity by using LiFSI instead of LiTFSI is expected, and thus obvious.  Additionally, MPEP 716.02(d) has not been met, as the specific examples provided by the declaration are not a comprehensive representation of the claimed invention (ranges of the claimed invention are much broader – would there be a mixture with LiTFSI that would be higher than LiFSI within the claimed range of LiFSI (set forth in dependent claims)?; additionally claim 58 precludes solvents, while the declaration only provides examples with solvents).  Thus, MPEP 716.02(d) has not been met.  Accordingly, for the reasons above, the declaration is not persuasive, and the rejection of record is maintained.  Examiner 
Conclusion
US 2012/0164519 (Lee et al.) is cited herein but is not relied upon within the rejection.  Of interest is para 0054, which cites LiPF6 may be used in combination with other salts, such as LiFSI and LiN(SO2CF3)2 (LiTFSI), wherein desired effects of the lithium salt would be to provide low lattice energy, high dissociation degree, ion conductivity, thermal stability, and oxidation resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EUGENIA WANG/Primary Examiner, Art Unit 1759